United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, SHARED SERVICES
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-299
Issued: August 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 5, 2008 merit decision concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$769.08 overpayment of compensation; and (2) whether the Office properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery.
FACTUAL HISTORY
The Office accepted that on March 14, 2005 appellant, then a 60-year-old vehicle
operations assistant, sustained a lumbosacral strain, torn meniscus of the left knee and a
temporary aggravation of preexisting osteoarthritis of his left leg. He received compensation
from it for periods of disability. In a June 28, 2007 letter, the Office advised appellant that he

was placed on the periodic rolls effective June 10, 2007. It also advised him that he could only
receive compensation when his work injury prevented him from performing his regular work.
On January 12, 2008 appellant returned to work for the employing establishment on a full-time
basis as a vehicle operations assistant.
In a January 14, 2008 notice, the Office advised that appellant of its preliminary
determination that he received a $769.08 overpayment of compensation because he returned to
work in a full-time capacity on January 12, 2008 but received compensation for total disability
until January 19, 2008. It made a preliminary determination that appellant was at fault in the
creation of the overpayment because he knew or should have reasonably known that he received
compensation from January 12 to 19, 2008 to which he was not entitled. The Office noted that
appellant was paid compensation for disability beginning on October 28, 2006 and received
compensation on the periodic rolls beginning June 10, 2007. Regarding the calculation of the
overpayment, it stated:
“Net total of $2,603.51 compensation paid to [appellant] for the period
December 23, 2007 to January 19, 2008 (Calculation A) less amount of net
compensation actually due to the claimant of $1,834.43 for the period
December 23, 2007 to January 11, 2008 (Calculation B) = $769.08 (amount of
overpayment).”1
On January 23, 2008 appellant completed an overpayment questionnaire. He requested
waiver of the $769.08 overpayment. In a February 12, 2008 telephone conference with the
Office, appellant further discussed his financial status.
In a March 5, 2008 decision, the Office determined that appellant received a $769.08
overpayment of compensation for which he was at fault in creating. Therefore, waiver of
recovery of the overpayment was precluded. The Office requested that appellant forward a
check in the amount of $769.08.2

1

The record contains documents which show that on January 19, 2008 a $2,603.51 disability compensation check
from the Office, covering the period December 23, 2007 to January 19, 2008, was directly deposited into appellant’s
bank account. The record also contains a calculation sheet showing that $1,834.43 of the $2,603.51 check covered
the period December 23, 2007 to January 11, 2008 and that $769.08 of the check covered the period January 12 to
19, 2008.
2

As recovery from continuing compensation benefits under the Federal Employees’ Compensation Act is not
involved in this case, the Board has no jurisdiction over the amount the Office determined that appellant should repay
each month. Levon H. Knight, 40 ECAB 658, 665 (1989).

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act3 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of the Act provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(a) of the Act provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.6
ANALYSIS -- ISSUE 1
On January 12, 2008 appellant returned to work at the employing establishment on a fulltime basis as a vehicle operations assistant. The evidence of record establishes that on
January 19, 2008 a $2,603.51 disability compensation check, covering the period December 23,
2007 to January 19, 2008, was directly deposited into his bank account. Appellant was not
entitled to receive that portion of the $2,603.51 compensation check which covered the period
January 12 to 19, 2008 because he had returned to work on January 12, 2008. The record
contains a calculation sheet showing that $1,834.43 of the $2,603.51 check covered the period
December 23, 2007 to January 11, 2008 and that $769.08 of the check covered the period
January 12 to 19, 2008, i.e., the period of the overpayment of compensation. The Board finds
that, therefore, appellant received a $769.08 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.7 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

7

5 U.S.C. § 8129(a).

3

subchapter or would be against equity and good conscience.”8 No waiver of payment is possible
if the claimant is not “without fault” in helping to create the overpayment. It is the Office’s
burden of proof to show that a claimant was at fault in the creation of an overpayment.9
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”10
Section 10.433(c) of the Office’s regulations provides:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”11
In determining fault under section 10.433(a)(3), where the claimant receives compensation
through direct deposit, the payment goes directly from the U.S. Treasury to the claimant’s account.
The Office may not deposit compensation into a claimant’s account without authorization. The
claimant must first complete a form authorizing the electronic transfer of payment to a named
financial institution to be deposited to a designated account. It is only with the claimant’s intent
that these payments are deposited to his account which is something more than receipt, i.e., it is
acceptance. When control of the funds passes to the claimant upon deposit, the acceptance
necessary under section 10.433(a)(3) is established.12
Even though the Office may have been negligent in making an incorrect payment, this does
not excuse the employee from accepting payments he knew or should have known to be
incorrect.13 The Board has found the claimant to be at fault in cases where he is receiving
8

Id. at § 8129(b).

9

See Robert S. Luciano, 47 ECAB 793 (1996).

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.433(c).

12

Tammy Craven, 57 ECAB 689 (2006).

13

William E. McCarty, 54 ECAB 525 (2003).

4

compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.14 The Board has held; however,
that it is not appropriate for the Office, to make a finding that a claimant has accepted an
overpayment by direct deposit until such time as a reasonable person would have been aware that
an overpayment had occurred. This awareness may be established either through documentation
such as a bank statement or notification from the Office or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect
payment.15
ANALYSIS -- ISSUE 2
Since Office regulations define fault by what the employee knew or should have known
at the time of acceptance. One of the consequences of electronic fund transfers is that a claimant
will not be found at fault for accepting the first incorrect payment because the requisite
knowledge is lacking at the time of deposit. On January 19, 2008 a $2,603.51 compensation
check was directly deposited into appellant’s bank account. The Board finds that, at the time of
deposit, appellant did not know that he received an incorrect amount of compensation.16
Although appellant was advised after the deposit that the check covered the period December 23,
2007 to January 19, 2008, the Office did not present any evidence or argument showing that, at
the time of the deposit, appellant knew or should have known that he was not entitled to receive
a portion of the check. It is the Office’s burden of proof to establish fault in the receipt of an
overpayment and the Office has not met its burden of proof in this case.17 Therefore, the Board
finds that appellant is not at fault in the creation of the $769.08 overpayment.
A finding of no fault does not mean, however, that appellant may keep the money, only
that the Office must consider eligibility for waiver for this period. The case will be remanded
for it to determine whether he is entitled to waiver for this period. After such development as it
deems necessary, the Office should issue an appropriate decision regarding this overpayment
matter.

14

See Karen K. Dixon, 56 ECAB 145 (2004).

15

See K.H., Docket No. 06-191, issued October 30, 2006.

16

See Karen K. Dixon, supra note 14.

17

See supra note 9 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 5, 2008 decision is affirmed with respect to the fact and amount of the $769.08
overpayment. The March 5, 2008 decision is reversed with respect to the matter of fault and set
aside with respect to the matter of waiver. The case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: August 5, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

